IN THIS &D

IN THE UNITED STATES DISTRICT COURT JAN 96 2024

FOR THE MIDDLE DISTRICT OF NORTH CAROLI

 

UNITED STATES OF AMERICA
e. 1:21CR37 -1

ANDREA MARIE PASLEY

The Grand Jury charges:

INTRODUCTORY ALLEGATIONS

At all times relevant to this Indictment:

L ANDREA MARIE PASLEY was a resident of Durham County,
North Carolina, within the Middle District of North Carolina.

a. Karen Marie Jones and Audrey Renetta Odom were residents of
Durham County, North Carolina, within the Middle District of North Carolina.

3. Karen Marie Jones owned Jones and Stone Taxes, a tax
preparation business located in Durham, North Carolina, within the Middle
District of North Carolina, that she formed in December 2012.

A, Beginning on or about December 1, 2012, and continuing until on
or about April 15, 2017, the exact dates to the Grand Jurors unknown,
ANDREA MARIE PASLEY worked at Jones and Stone Taxes as a tax return

preparer, with others including Karen Marie Jones and Audrey Renetta Odom.

Case 1:21-cr-00037-CCE Document 1 Filed 01/26/21 Page 1 of 11
5. The Internal Revenue Service (“TRS”) was an agency of the United
States Department of the Treasury responsible for enforcing and

administering the tax laws, and collecting taxes owed to the United States.

COUNT ONE
(Conspiracy to Defraud the United States)

6. Beginning on or about December 1, 2012, and continuing until on
or about April 15, 2017, the exact dates to the Grand Jurors unknown, in the
Middle District of North Carolina, and elsewhere, ANDREA MARIE PASLEY,
Karen Marie Jones, Audrey Renetta Odom, and others known and unknown to
the Grand Jurors, did voluntarily and knowingly combine, conspire,
confederate, and agree together and with each other to defraud the United
States for the purpose of impeding, impairing, obstructing, and defeating the
lawful government functions of the IRS in the ascertainment, computation,
assessment, and collection of federal income taxes, in violation of Title 18,
United States Code, Section 371.

MANNER AND MEANS

Among the manner and means by which ANDREA MARIE PASLEY, and

others known and unknown to the Grand Jurors, carried out the conspiracy

were the following:

Case 1:21-cr-00037-CCE Document1 Filed 01/26/21 Page 2 of 11
7, ANDREA MARIE PASLEY, Karen Marie Jones, Audrey Renetta
Odom, and others known and unknown to the Grand Jurors, aided and assisted
in the preparation and filing of false U.S. Individual Income Tax Returns (URS
Forms 1040, 1040A, and 1040EZ) that resulted in issuance by the IRS of
refunds to which the clients were not entitled. The false items on the returns
included, but were not limited to, false education credits, false dependents,
false business income, and false federal withholdings.

8. ANDREA MARIE PASLEY, Karen Marie Jones, and Audrey
Renetta Odom, and others known and unknown to the Grand Jurors, aided
and assisted in the preparation and filing, and caused the preparation and
filing of, their own false U.S. Individual Income Tax Returns (IRS Forms 1040,
1040A, and 1040EZ) that resulted in issuance by the IRS of refunds to which
they were not entitled. False items on the returns included, but were not
limited to, false education credits and false dependents.

9. ANDREA MARIE PASLEY, Karen Marie Jones, and Audrey
Renetta Odom, and others known and unknown to the Grand Jurors, charged
clients fees ranging from approximately $375 te $3,000 for preparing their tax
returns. On some occasions, the co-conspirators would make arrangements to

meet the client at a check cashing business, where the co-conspirator would

Case 1:21-cr-00037-CCE Document1 Filed 01/26/21 Page 3 of 11
then require the client to cash the check and provide the co-conspirator with a
portion of the cash.
OVERT ACTS

In furtherance of the conspiracy, and to affect the objects thereof,
members of the conspiracy and others known and unknown to the Grand
Jurors, committed and caused to be committed the overt acts below, among
others, within the Middle District of North Carolina, and elsewhere:

10. On or about the dates listed below, ANDREA MARIE PASLEY,
Karen Marie Jones, Audrey Renetta Odom, and others known and unknown to
the Grand Jurors, prepared and filed, and caused the preparation and filing of,
false United States Individual Income Tax Returns (RS Forms 1040, 1040A,
and 1040E7Z) for the tax years and the individuals with initials identified

below, each return constituting a separate overt act:

 

Overt | Approximate | Name| Form | Tax False Entries
Act | Date Filed Type | Year

 

10-A | Jan. 27, 2014 D.S. 1040A | 2013 | Wages (line 7)
American Opportunity
Credit (line 40)

 

10-B | Jan. 22, 2015 D.S. 1040 2014 | Other Income (line 21)
American Opportunity
Credit (line 68)

 

 

 

 

 

 

 

10-C | Feb. 1, 2016 D.S. 1040A | 2015 | Wages (line 7)

 

Case 1:21-cr-00037-CCE Document 1 Filed 01/26/21 Page 4 of 11

 
 

American Opportunity
Credit (line 44)

 

10-D

Feb.

12, 2017

DS.

1040EZ

2016

Federal Withholdings
(line 7)

 

10-E

Feb.

24, 20138

C.P:

1040

2012

Education Credits (line
AQ)

American Opportunity
Credit (line 66)

 

10-F

Feb.

17, 2014

CP.

1040A

2013

Education Credits (line
31)

American Opportunity
Credit (ine 40)

 

10-G

Feb.

8, 2015

C.P.

1040A

2014

Education Credits (line
33)

American Opportunity
Credit (line 44)
Federal Withholdings
(line 40)

 

10-H

Feb.

18, 2016

C.P.

1040A

2015

Education Credits (line
33)

American Opportunity
Credit (line 44)
Federal Withholdings
(line 40)

 

10-I

Feb.

12, 2017

C.P.

1040A

2016

Federal Withholdings
(line 40)

 

10-J

Feb.

6, 2014

C.L.

1040A

2013

Wages (line 7)
American Opportunity
Credit Gine 40)

 

10-K

Feb.

14, 2015

C.L.

1040A

2014

Wages (line 7)
American Opportunity
Credit (ime 44)

 

 

10-L

 

Feb.

3, 2016

 

C.L.

 

1040A

 

2015

 

Wages (line 7)
American Opportunity
Credit (ine 44)

 

Case 1:21-cr-00037-CCE Document 1

Filed 01/26/21 Page 5 of1il

 
 

10-M

Feb. 14, 2014

B.E.

1040A

2013

Education Credits (line
81)

American Opportunity
Credits (line 40)

 

10-N

Feb. 3, 2015

B.E.

1040A

2014

Education Credits (line
33)

American Opportunity
Credit (ine 44)
Federal Withholdings
(line 40)

 

10-O

Feb. 1, 2014

A.E.

1040A

2013

American Opportunity
Credit (line 40)

 

10-P

Feb. 4, 2015

A.E.

1040A

2014

American Opportunity
Credit (ine 44)
Dependents (lines 1-4)

 

10-Q

Feb. 6, 2016

AK.

1040A

2015

Education Credits (line
33)

American Opportunity
Credit (line 44)
Dependents (lines 1-4)

 

10-R

Feb. 7, 2014

M.B.

1040A

2013

Education Credits (line
31)

American Opportunity
Credit dine 40)

 

10-8

Feb. 3, 2015

M.B.

1040A

2014

Education Credits (line
33)

American Opportunity
Credit (line 44)

 

10-T

April 2, 2016

M.B.

1040A

2015

Education Credits (ine
33)

American Opportunity
Credit (line 44)

 

 

10-U

Jan. 29, 2016

 

 

R.L.

 

1040A

 

2015

 

Wages

(line 7)
American Opportunity
Credit

(line 44)

 

Case 1:21-cr-00037-CCE Document1 Filed 01/26/21 Page 6 of 11

 
 

10-V | Jan. 20, 2015 G.T. 1040A | 2014 | Education Credits
(ine 33)

American Opportunity
Credit

(ine 44)

 

10-W | Feb. 2, 2016 G.T. 1040A | 2015 | Education Credits
(line 33)

American Opportunity
Credit

(line 44)

 

10-X | March 28, 2015 | J. I. 1040A 12014 | Education Credits
(line 38)

American Opportunity
Credit

(line 44)

 

10-Y | March 8, 2016 | J_I. 1040 2015 | Education Credits
(line 50)

American Opportunity
Credit

(line 68)

 

10-Z | Feb. 18,2015 |Y.W. |1040A | 2014 | Federal Withholdings
(line 40)

American Opportunity
Credit

(line 44)

 

 

10-AA | Feb. 5, 2016 Y.W. | 1040A | 2015 | Wages

(line 7)

American Opportunity
Credit

(line 44)

 

 

 

 

 

 

11. ANDREA MARIE PASLEY charged G.T. $3,000 to prepare the 2014
return described in 10-V, above. G.T. made this payment on or about February

19, 2015.

Case 1:21-cr-00037-CCE Document 1 Filed 01/26/21 Page 7 of 11

 
12. ANDREA MARIE PASLEY charged G.T. $3,000 to prepare the 2015
return described in 10-W, above. G.T. made this payment on or about February
10, 2016.

13. On or about June 9, 2015, ANDREA MARIE PASLEY prepared and
filed, and caused the preparation and filing of, a false personal Form 1040A for
tax year 2014.

14. On or about February 17, 2016, ANDREA MARIE PASLEY prepared
and filed, and caused the preparation and filing of, a false personal Form 1040
for tax year 2015.
All in violation of Title 18, United States Code, Section 371.
COUNTS TWO THROUGH EIGHT
(Aiding and Assisting in the Preparation and Presentation of a False Tax
Return)

1. The general allegations in paragraphs 1-5 of this Indictment are
realleged and incorporated by reference as though fully set forth herein.

2. On or about the dates set forth below, in the Middle District of North
Carolina, and elsewhere, ANDREA MARIE PASLEY did willfully aid and
assist in, and procure, counsel, and advise the preparation and presentation to

the IRS of U.S. Individual Income Tax Returns (IRS Forms 1040, 1040A) for

the following tax years and taxpayers, as identified by their initials, which tax

Case 1:21-cr-00037-CCE Document1 Filed 01/26/21 Page 8 of 11
returns were false and fraudulent as to material matters, including but not

limited to those described below:

 

Count

Approximate
Date Filed

Taxpayer

Form
Type

Tax
Year

False Material
Matter(s)

 

Jan. 29, 2016

R.L.

1040A

2015

Wages

(line 7)

American
Opportunity Credit
(line 44)

 

Jan. 20, 2015

G.T.

1040A

2014

Education Credits
(line 33)

American
Opportunity Credit

(line 44)

 

Feb. 2, 2016

G.T.

1040A

2015

Education Credits
(line 33)

American
Opportunity Credit
(ine 44)

 

March 28,
2015

J. 1.

1040A

2014

Education Credits
dine 33)

American
Opportunity Credit
(line 44)

 

March 8, 2016

J. 1.

1040

2015

Education Credits
(line 50)

American
Opportunity Credit

(line 68)

 

Feb. 18, 2015

Y.W.

1040A

2014

Federal Withholdings
(line 40)

American
Opportunity Credit
(line 44)

 

 

Feb. 5, 2016

 

 

Y.W.

 

1040A

 

2015

 

Wages
(line 7)

 

Case 1:21-cr-00037-CCE Document1 Filed 01/26/21 Page 9 of 11

 
 

 

American
Opportunity Credit
(line 44)

 

 

 

 

 

 

All in violation of Title 26, United States Code, Section 7206(2).

COUNT NINE
(Making and Subscribing a False Tax Return)

1. The general allegations in paragraphs 1-5 of this Indictment are
realleged and incorporated by reference as though fully set forth herein.

2. On or about February 17, 2016, ANDREA MARIE PASLEY willfully
made and subscribed and filed a false Form 1040 for calendar year 2015, which
was verified by a written declaration that it was made under the penalties of
perjury and which ANDREA MARIE PASLEY did not believe to be true and
correct as to every material matter. On that tax return, ANDREA MARIE
PASLEY reported that an individual whose initials are N.J. was her
dependent, whereas ANDREA MARIE PASLEY knew that the information
was false, and N.J. was not her dependent.

In violation of Title 26, United States Code, Section 7206().

COUNT TEN
(Aggravated Identity Theft)

1. On or about February 17, 2016, in the County of Durham, in the
Middle District of North Carolina, ANDREA MARIE PASLEY, during and in

relation to a felony enumerated in Title 18, United States Code, Section

10

Case 1:21-cr-00037-CCE Document1 Filed 01/26/21 Page 10 of 11

 
1028A(c), to wit: wire fraud, in violation of Title 18, United States Code, Section
1343, knowingly possessed and used, without lawful authority, a means of
identification of another person, that is the name and Social Security number
of an individual whose initials are N.J.
In violation of Title 18, United States Code, Section 1028A(a)(1).
DATED: January 25, 2021

MATTHEW G. T. MARTIN
United States Attorney

BY: TODD ELLINWOOD
Assistant Chief, Tax Division

fee Sci Mh ss
BY: KAVITHA BONDADA
Trial Attorney, Tax Division

enbdd, A

FOREPERSON _ |

 

tt

Case 1:21-cr-00037-CCE Document1 Filed 01/26/21 Page 11 of 11
